Citation Nr: 9901406	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for left shoulder tendonitis, currently evaluated as 0 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1979 to April 
1995, with an additional, unverified period of active service 
prior to May 1979.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 1996 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) proposed to reduce the disability 
evaluation for the appellants service- connected left 
shoulder disability from 10 percent disabling to 0 percent 
disabling.  In a decision dated in December 1996, the RO 
reduced the evaluation for the left shoulder disability to a 
0 percent rating, effective on March 1, 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The appellants left shoulder (minor) disability is 
manifested by credible history of episodic flare-ups of pain 
with clinical evidence principally of tenderness over the 
anterior subdeltoid bursa.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
tendonitis of the left shoulder have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71; 
Part 4, Diagnostic Codes 5003, 5019, 5024, 5201 (1998).

2.  The criteria for an increased rating, in excess of 10 
percent, for tendonitis of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 


§§ 4.1, 4.7, 4.40, 4.45, 4.71; Part 4, Diagnostic Codes 5003, 
5019, 5024, 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim for a compensable rating for his left shoulder 
disability is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  Furthermore, he has testified before the RO, and 
he has been afforded a recent VA examination.   The record 
does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellants claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends, in essence, that he is entitled to a 
compensable rating for his service- connected left shoulder 
disability which is manifested by episodic flare- ups of 
tendonitis with pain and limitation of motion of his non- 
dominant arm.  He contends that such flare- ups have 
increased in frequency since his discharge from service and, 
conversely, that there has been no showing of improvement of 
his left shoulder disability as to warrant the ROs reduction 
of his disability evaluation.

Service medical records show that the appellant was first 
treated for complaint of left shoulder pain, manifested by 
mild tenderness without restriction of motion in the 
subachronial bursa and bicipital tendon, in January 1990.  
Initial impression was of subacromial bursitis and bicipital 
tendonitis of the left shoulder.  X- ray examination, 
however, was interpreted as showing a normal shoulder.  
In late 1994, he reported intermittent periods of shoulder 
pain.  Physical examination revealed probable mild 
impingement due to instability.  He was discharged in January 
1995 with a diagnosis of chronic left shoulder pain.

On VA joints examination, dated in August 1995, the appellant 
complained of shooting pain, primarily located in the 
anterior aspect of his left shoulder, which occurred once or 
twice per month.  He also reported a slight limitation of 
ability to reach behind his back.  He worked in a bakery and 
was involved in a program of physical training.  He denied 
report of pain necessarily with work such as lifting.  He was 
right handed, and he was very muscular.  On physical 
examination, the left shoulder was not swollen, or 
particularly tender on the anterior aspect.  Forward flexion, 
extension and adduction were evaluated as normal.  However, 
abduction was limited to -5 degrees primarily due to some 
pain in the anterior shoulder.  There was no muscular 
atrophy.  There was no tenderness at the deltoid, 
acromioclavicular joint or bicipital tendon.  Diagnosis was 
of episodic left shoulder pain probably as an element of 
episodic tendonitis, with x- ray examination to be conducted 
looking for old evidence of tendonitis that would be 
suggested by evidence of calcific deposits.  It was doubted 
that there was true joint disease.  X- ray examination was 
negative for gross osseous or joint or soft tissue 
abnormality.

By means of a rating decision dated in November 1995, the RO 
granted the appellants claim for service connection for left 
shoulder tendonitis, and assigned a 10 percent disability 
from May 1995.

On VA joints examination, dated in September 1996, the 
appellant complained of pain primarily in the front part of 
his left shoulder which was aggravated by doing push- ups, or 
sleeping on his left side.  Physical examination was negative 
for deformity or evidence of muscular atrophy in the left 
shoulder.  There was tenderness over the anterior subdeltoid 
bursa.  Forward flexion was 180 degrees, abduction was 180 
degrees, extension was 50 degrees, and internal and external 
rotation were 90 degrees.  There was no crepitation.  He 
could strongly abduct, and externally rotate the left arm 
from his side against resistance.  Impression was of no 
objective evidence of organic pathology in the left shoulder.  
X- ray examination was negative for osseous, articular or 
soft tissue abnormality.

By means of rating decision dated in December 1996, the RO 
reduced the evaluation for the appellants left shoulder 
disability from 10 percent disabling to 0 percent disabling 
effective on March 1, 1997.

During his appearance before the RO, which took place in 
February 1997, the appellant testified to chronic, sharp 
pains located from the front to the back of his shoulder 
which sometimes went down his arm.  He reported that he was 
limited in his ability to raise his arm over his head, and 
that he couldnt move his arm backwards.  His stated that his 
occupation with a roofing company, which required arm 
lifting, aggravated the pain level for his shoulder 
disability but not to the extent that he was unable to work.  
He treated flare- ups of pain with Aspercreme and Advil or 
Tylenol, and he had not sought VA or private medical 
treatment for his condition.  He indicated that his arm often 
felt as if he had a muscle pull, but he denied any feelings 
of stiffness.  His arm would get painful when he fell asleep 
on his left side.  The appellants wife testified to her 
observation of her husbands massaging of his shoulder at the 
same time he voiced complaint of left shoulder pain.  His 
shoulder massaging had increased in frequency over time.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

Where a veterans schedular rating has been both continuous 
and stable for five years or more, it may be reduced only if 
the examination upon which the reduction is based is at least 
as full and complete as those used to establish the higher 
evaluation, and if there is sustained material improvement in 
the disability.  38 C.F.R. § 3.344 (1998).  In this case, the 
appellant was assigned a 10 percent evaluation for his left 
shoulder disability at the time he was granted service 
connection for this disability from May 1995.  His rating was 
reduced to 0 percent effective in May 1997.  Thus, the 
provisions of 38 C.F.R. § 3.344 do not govern the rating 
reduction at issue.

Bursitis and tendonitis (tenosynovitis) are rated on the 
limitation of motion of the affected part as analogous to 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5019 and 5024 (1998).  Degenerative arthritis is rated on the 
limitation of motion of the affected joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  A 
10 percent rating is warranted for arthritis with limitation 
of motion which affects 2 or more major or minor joints.  In 
this respect, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f) (1998).

Limitation of motion of the arm (minor) at the shoulder 
level, or midway between side and shoulder level, warrants a 
20 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1995).  There is no evidence, or claim, 
of ankylosis of the scapulohumeral articulation, impairment 
of the humerus by nonunion or malunion, or impairment of the 
clavicle or scapula.  Accordingly, Diagnostic Codes 5200, 
5202 and 5203 are inapplicable to the case at hand.

The most recent medical evidence shows no demonstrable 
limitation of the appellants left arm.  Accordingly, a 
compensable rating for limitation of motion of the arm 
(minor), pursuant to Diagnostic Code 5201, is not warranted.

However, the appellant has testified to flare- ups of left 
shoulder pain that results in some limitation of motion of 
the arm.  Although recent VA examination was negative for 
objective finding of an organic pathology, the examination 
did show tenderness of the shoulder on objective examination.  
In addition, with respect to left shoulder pain, the Board 
finds that the testimony of the appellant and his wife is 
credible.  In this respect, such testimony is consistent with 
in- service and post- service medical findings of tenderness 
in the left shoulder, some limitation of motion due to pain, 
and diagnosis of episodic tendonitis.  Accordingly, the Board 
finds that, with application of the benefit of the doubt rule 
and 38 C.F.R. § 4.7, the appellants tendonitis of the left 
shoulder most closely approximates degenerative arthritis 
with limitation of motion to a noncompensable degree.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 and 5024 (1998).  
Accordingly, a 10 percent rating pursuant to Diagnostic Code 
5003 is warranted. 

Because the rating for tendonitis of the left shoulder is 
predicated on the loss of motion of the arm, 38 C.F.R. §§ 
4.40 and 4.45 apply with respect to pain on motion.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  In this respect, the 10 
percent rating for degenerative arthritis, and hence for 
tendonitis, is predicated upon factors including painful 
motion.  The Board is of the opinion that additional 
compensation pursuant to 38 C.F.R. §§ 4.40, 4.45 for pain and 
occasional, slight loss of motion of the left arm is 
precluded by 38 C.F.R. § 4.14.  This regulation states, in 
pertinent part, that the evaluation of the same manifestation 
under different diagnoses is to be avoided.

The benefit of the doubt rule has been applied in favor of 
the appellants claim.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 4.3 (1998).  The Board does not discern any other 
schedular criteria applicable to the issue at hand.


ORDER

Restoration of a 10 percent rating for the appellants left 
shoulder tendonitis is granted, subject to the criteria that 
govern the payment of monetary awards.

An increased rating, in excess of 10 percent, for the 
appellants left shoulder tendonitis is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
